             Case 4:14-cv-01509-KAW Document 30 Filed 07/01/19 Page 1 of 5


                                                                                        FfLElD
                                                                                         JUL -1 Z01S
      JOSEPH H. HUNT
 1    Assistant Attorney General                                                         SUSAN Y SOONQ
                                                                                      CLERK, U.S. DISTRICT COI^T
                                                                                   NORTHERN DISTRICT OF CALIf ORNIA
 2
     DAVID L. ANDERSON(CABN 149604)                                                           OAKLAND


 3
     United States Attorney
     SARA WINSLOW(DCBN 457643)                              SUSAt/Y. SOONG
                                                       niERK U ST DISTRICT COURT
 4   Chief, Civil Division                           north "AKLAND
                                                           Di/rICT of CAUFORNIA
     MICflAEL T. PYLE(CABN 172954)                                 office
 5
     Assistant United States Attorney
 6
     150 Almaden Boulevard, Suite 900
     San Jose, California 95113
 7   Telephone:(408)535-5087
     FAX:(408)535-5081
 8
     Email: michael.t.pyle@usdoj.gov
 9
     MICHAEL CRANSTON
10
     MICHAL TINGLE
     DENISE M. BARNES(D.C. Bar No. 999834)
11
     Attorneys, Civil Division
     United States Department of Justice
12
            P.O. Box 261, Ben Franklin Station
            Washington, D.C. 20044
13
            Telephone:(202)305-3083
            denise.m.bames@usdoj.gov
14
     Attomeys for the United States of America
15
                                  UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17
                                           OAKLAND DIVISION
18


19
     UNITED STATES OF AMERICA ex rel                          Case No. C 14-1509 KAW
     VICLAUGHLIN,
20                                                        THE GOVERNMENT'S NOTICE OF
                             Plaintiffs,                  ELECTION TO DECLINE
21                                                        INTERVENTION^-pROROSeDfORDER
                     V.                                   TO UNSEAL
22
     SHAW ENVIRONMENTAL &                                         - FILED UNDER DEAfc
23
     INFRASTRUCTURE,INC., et al.
                             Defendants.
24


25


26          Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States notifies
27   the Court of its decision not to intervene in this action.

28   NOTICE OF ELECTION TO DECLINE INTERVENTION:[PROPOSED]ORDER TO UNSEAL
     No. C 14-1509 KAW
Case 4:14-cv-01509-KAW Document 30 Filed 07/01/19 Page 2 of 5
Case 4:14-cv-01509-KAW Document 30 Filed 07/01/19 Page 3 of 5
Case 4:14-cv-01509-KAW Document 30 Filed 07/01/19 Page 4 of 5
Case 4:14-cv-01509-KAW Document 30 Filed 07/01/19 Page 5 of 5
